COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-375-CV
 
 
KRIS
CARR                                                                         APPELLANT
                                                                                   AND
APPELLEE
 
                                                   V.
 
 
CITY
OF FORT WORTH, TEXAS AND                                       APPELLEES
FIRE
CHIEF RUDOLPH JACKSON, JR.                             AND
APPELLANTS
 
                                               ----------
             FROM
THE 17TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------




We have considered AAppellees[>] City
and Chief Jackson=s Unopposed Motion To Withdraw
Their Notice Of Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal of City of Fort Worth, Texas and
Fire Chief Rudolph Jackson, Jr.  See
TEX. R. APP. P. 42.1(a)(1), 43.2(f). 
Appellant Kris Carr=s appeal
in this same cause number remains pending against appellees.
Costs of this appeal incurred by City of Fort Worth,
Texas and Fire Chief Rudolph Jackson, Jr. shall be taxed against City of Fort
Worth, Texas and Fire Chief Rudolph Jackson, Jr., for which let execution
issue.
 
PER CURIAM
 
PANEL D:  WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED:  February 7, 2008




[1]See Tex. R. App. P. 47.4.